DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/18/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/18/2021 concerning the amendments have been fully considered and those amendments overcome the rejection set forth in the office action having notification date of 03/24/2021.   
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-17 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
	Claims 1-17 were previously amended to claim viewpoint parameter which is interpreted in light of applicant’s specification at paragraph [0027] “Virtual viewpoint 
	The claimed at least one of phrase in the claimed “at least one of a position of a virtual viewpoint and a view direction” in each of the independent claims which is absent a definition in applicant’s written description is interpreted to be a conjunctive list in view of the following court cases:
 Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 69 USPQ2d 1865, 1878 (Fed. Cir. 2004). 
Page 1878 states:
We agree with DirecTV. The phrase “at least one of” precedes a series of categories of criteria, and the patentee used the term “and” to separate the categories of criteria, which connotes a conjunctive list. A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” Willaim Strunk, Jr. & E. B. White, The Elements of Style 27 (4th ed. 2000). Thus, “[i]n spring, summer, or winter” means “in spring, in summer, or in winter.” Id. Applying this grammatical principle here, the phrase “at least one of” modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category; that is, at least one of a desired program start time, a desired program end time, a desired program service, and a desired program type.



The parties dispute whether “user defined transaction information” requires both a “user defined transaction” and a “user defined transaction parameter” as Amazon contends, or only one of either a “user defined transaction” or a “user defined transaction parameter,” as IPXL contends. For the reasons set forth below, the Court finds that IPXL misreads both the plain words used in the claim as well as Federal Circuit precedent in arguing for its interpretation. In construing the very same language, the Federal Circuit construed “at least one of” to mean what Amazon has argued. 
The phrase “
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
at least one of
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
” precedes a series of categories of criteria, and the patentee used the term “and”to separate the categories of criteria, which connotes a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
conjunctive
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 list. A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” William Strunk, Jr. & E.B. White, The Elements of Style 27 (4th ed. 2000)... . Applying this grammatical principle here, the phrase “
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
at least one of
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
”modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category... .SuperGuide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 886 [69 USPQ2d 1865] (Fed. Cir. 2004).


CAFC decision Brown v. 3M, 265 F.3d 1349, 60 USPQ2d 1375 (Fed. Cir. 2001) 
This decision found that the term “or” in claim 16 in the at least one of two-digit, three-digit, or four-digit year-date representations phrase is to be read in the alternative when read in light of the specification.   Page 1378 states:
The district court construed the word “or”in claim 16 as meaning that the apparatus was capable of converting “only two-digit, only three-digit, only four-digit, or any combination of two-, three-, and four-digit date-data.” Slip op. at 9.  We agree with this construction of the claim, for it is the plain reading of the claim text.  These are not technical terms of art, and do not require elaborate interpretation.  There is no basis in the specification or prosecution history for reading “or”as “and” — nor does Dr. Brown request such a reading.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The prior art of record fails to teach or suggest in the context of each of independent claims 1, 15, and 16 the previously added wherein clause in view of the claimed viewpoint parameter when read in light of applicant’s specification at paragraphs [0027] and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613